Title: To George Washington from Thomas Paine, 22 July 1783
From: Paine, Thomas
To: Washington, George


                        
                            SirPhiladelphia July 22d 1783
                        
                        The Bearer of this; Mr Darby who is introduced to this Country by Mr Laurens, was a Pupil of mine in London about twelve or fourteen years ago His curiosity to see the Great World of America, has induced him to take the voyage and make the tour of it. As it is his intention to visit Camp and wait on your Excellency, I presume in the liberty of adding this, to other introductions he is furnished with to you.Mr Darby’s waiting for this will I hope apologize for its inconciseness.I enclose your Excellency a Copy of the address of the Citizens to Congress, which, will I hope put a close to the affair—It is signed by near a thousand of the principal Merchants and Inhabitants.I send you the paper of to day—The account of the Entertainment given to the Officers is too concise it will be fuller in the papers of tomorrow. There were present—The president of the State: The french Minister and almost every person of Note and rank in the City—The Voluntary, was the best received I ever knew a toast in my life or none was ever more so.I likewise enclose you a paper, containing a letter to fairfax, respecting the instructions from that place.As I have much to write to your Excellency upon, I request you would not regard this as a letter but only as a line or two, on account of the Gentleman who bears it and the opportunity of inclosing you a few papers.I just now learn that five Spanish Officers have obtain’d furlough’s for six Months to visit your Excellency, and are on the river. I am Sir—with every wish for your happiness your Excellency’s much obliged and Obt Hble servt
                        
                            Thomas Paine
                        
                    Complimts to the Gentlemen of your family.